—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 1999, which ruled, inter alla, that claimant was disqualified from receiving benefits because his employment was terminated due to misconduct.
Claimant was employed as a housekeeping person until he was discharged for fighting with a co-worker. Claimant had previously complained to the employer about the co-worker’s harassment and when he approached his supervisor to voice another complaint, the co-worker confronted claimant in what the supervisor described as a provoking manner. According to the supervisor, claimant responded by punching the co-worker in the face and a scuffle ensued. Claimant testified that he did not punch the co-worker and merely pushed him away in response to the co-worker’s attack. Inasmuch as fighting with a co-worker, regardless of who initiated it, may constitute disqualifying misconduct (see, Matter of Williams [National School Bus Serv.—Commissioner of Labor], 257 AD2d 839), there is substantial evidence to support the Unemployment Insurance Appeal Board’s finding of misconduct. Claimant’s denial that he punched the co-worker and assertion of self-defense created questions of credibility which the Board was *644entitled to resolve against him (see, Matter of Love [Commissioner of Labor], 249 AD2d 674). We have considered claimant’s arguments and find them lacking in merit.
Cardona, P. J., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.